UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                               )
UNITED STATES OF AMERICA,                      )
                                               )
        Plaintiff,                             )
                                               )
        v.                                     )             Civil Action No. 10-2078 (PLF)
                                               )
$2,550.00 IN UNITED STATES CURRENCY,           )
seized on July 14, 2010, in Washington, D.C.,  )
from Damien Irby near 2921 Nelson Place, S.E., )
as police were about to serve a drug-related   )
search warrant there,                          )
                                               )
        Defendant in rem.                      )
__________________________________________)


                                  MEMORANDUM OPINION

                This matter is before the Court on the unopposed motion of plaintiff, the United

States of America, for a default judgment and final order of forfeiture against the defendant

property under 18 U.S.C. § 983(a)(4), Rule 55 of the Federal Rules of Civil Procedure, and Rule

G of the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions.

The defendant property is $2,550.00 in United States currency, described as having been “seized

on July 14, 2010, from Damien L. Irby as he was outside the building at 2921 Nelson Place, S.E.,

Washington, D.C., when [police] officers were preparing to serve a drug search warrant at

Apartment Number Two at this address.” Complaint (“Compl.”) ¶ 2. Upon consideration of the

government’s verified complaint, its pending motion, the relevant legal authorities, and the entire

record in this case, the Court will grant the government’s motion for a default judgment and final

order of forfeiture.
               Officers from the District of Columbia’s Metropolitan Police Department seized

the defendant property from Damien Irby on Wednesday, July 14, 2010, while preparing to

execute a drug-related search warrant in Apartment Number 2 at 2921 Nelson Place, S.E.,

Washington, D.C. Upon a lawful search of the apartment, officers discovered a significant

quantity of narcotics and drug paraphernalia commonly used for drug distribution. Mr. Irby had

in his possession the keys to Apartment Number 2, which he had been using as a site for the

preparation and sale of crack cocaine. See Compl. ¶¶ 9, 19.

               On December 8, 2010, the government commenced this action by filing a verified

complaint for forfeiture in rem. The United States then published notice of the forfeiture action

on the government’s forfeiture website and sent notice by mail to Mr. Irby and his attorney. See

Affidavit in Support of Default at 2 n.2. No claim to the defendant property has been filed. On

April 4, 2011, the plaintiff filed an Affidavit in Support of Default. The Clerk of the Court

entered a default on April 5, 2011. The Court finds as fact the representations made by the

plaintiff in its Affidavit in Support of Default.

               The United States has moved for entry of a default judgment and final order of

forfeiture to vest legal title to the defendant property and its ownership in the United States. The

Court concludes that the plaintiff is entitled to a default judgment under Rule 55 of the Federal

Rules of Civil Procedure and to a final order of forfeiture. Based on the government’s well

pleaded allegations in the verified complaint for feiture in rem, the Court finds that the defendant

property, $2,550.00 in United States currency, is money, negotiable instruments, securities, or

other things of value furnished or intended to be furnished by a person in exchange for a

controlled substance, proceeds traceable to such an exchange, or moneys, negotiable instruments,


                                                    2
or securities used or intended to be used to facilitate a violation of 21 U.S.C. §§ 801 et seq. As

such, the defendant property, $2,550.00 in United States currency, is subject to forfeiture to the

United States pursuant to 21 U.S.C. § 881(a). The Court finds that the verified complaint for

forfeiture in rem states a factual and legal basis for forfeiture. Further, no defense to the

forfeiture having been interposed, and no opposition having been made to the motion for entry of

a default judgment, the motion will be granted, and a final order of forfeiture will be issued. An

Order consistent with this Memorandum Opinion shall issue this same day.

               SO ORDERED.



                                                        /s/
                                                       PAUL L. FRIEDMAN
                                                       United States District Judge
DATE: May 12, 2011




                                                  3